DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 03 December 2020, Applicant did not amend the claims.  Claims 1-17 are pending.
Restriction/Election
Applicant’s election without traverse of the following three species is acknowledged: (1) titanium dioxide particles, as the titanium oxide compound; and (2) silicon atom, as the metal atom; and (3) butyl, as the hydrocarbon group.
Claims 1-17 are considered below.  
Claim Rejections - 35 U.S.C. 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Hirose (US 2017/0252736 A1).  
Hirose is directed to titanium oxide particles that exhibit good photocatalytic function in the visible light range (paras. [0007], [0015]).
Hirose discloses that the titanium oxide particles are “surface-treated with a silane compound having a hydrocarbon group” (abstract and para. [0005]).  Hirose identifies butyl group as an exemplary hydrocarbon group (para. [0029]). See also para. [0040] (identifying i-butyltrimethoxysilane and n-butyltrimethoxysilane as an exemplary silane compounds) and para. [0037] (identifying t-butoxy and n-butoxy groups).  Applicant is additionally referred to Example 8 of Hirose (para. [0084]), which concerns particles of anatase titanium oxide (a form of titanium dioxide) that have been surface-treated with isobutyltrimethoxysilane.  
Hirose further discloses that the titanium oxide particles have “absorption at a wavelength of 400 nm or about 400 nm or more and 800 nm or about 800 nm or less in an ultraviolet-visible absorption spectrum” (para. [0042]).  That disclosure satisfies the functional and/or property absorption and change in absorbance recited respectively in claims 1-5 of the present application.  Furthermore, the titanium oxide particles of Hirose are made by a process that is disclosed in paragraph [0077].  That process is the same as, or substantially similar to, the process described on pages 70-71 (Example A1) of Applicant’s specification.  This observation provides additional support for the examiner’s position.  The burden of production is shifted to Applicant.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant”).  Applicant is reminded that “‘[p]roducts of identical chemical composition cannot have mutually exclusive properties.’” MPEP § 2112.01(II), quoting In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
The preamble of Applicant’s claims refers to “[a] plant protection agent.”  However, the preamble is not considered limiting because it merely states the purpose or intended use of the invention.  MPEP § 2111.02(II) (“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”).  
In sum, claims 1-5 and 8-13 are anticipated by or (in the alternative) rendered prima facie obvious by Hirose.  MPEP § 2112(III) (“Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.”).
Regarding claim 6, Hirose discloses that “[t]he volume-average particle size of the titanium oxide particles according to this exemplary embodiment is preferably 10 nm or about 10 nm or more and 1 µm or about 1 µm or less and more preferably 15 nm or about 15 nm or more and 200 nm or about 200 nm or less” (para. [0048]).  MPEP § 2131.03(II) (prior art that teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity”) or MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Regarding claim 7, Hirose discloses, in paragraph [0049], as follows: “When the volume-average particle size of the titanium oxide particles is 10 nm or about 10 nm or more, the titanium oxide particles are not easily aggregated, which may readily improve the photocatalytic function.  When the volume-average particle size of the titanium oxide particles is 1 µm or about 1 µm or less, the ratio of specific surface to volume increases, which may readily improve the photocatalytic function.  Therefore, when the volume-average particle size of the titanium oxide particles is within the above range, a good photocatalytic function is easily exhibited in the visible range.”  MPEP § 2131.03(II) (quoted supra) or MPEP § 2144.05(I) (quoted supra).  
Regarding claims 14-17, Applicant is referred to paragraph [0115] of Hirose, which discloses a suspension in aqueous media that comprises methanol.  The suspension comprises 40 g of pure water and 0.05 grams of the photocatalytic titanium oxide particles.  The weight ratio of the water (40 g) to the particles (0.05 g) is equivalent to 100:0.125.  MPEP § 2131.03(I) (a specific example in the prior art which is within a claimed range anticipates the range).  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Averett (US 8,609,121 B2) in view of Hirose (US 2017/0252736 A1).  
In the interest of compact prosecution, this rejection is provided in the event that the preamble of Applicant’s claims (i.e., “[a] plant protection agent”) actually is limiting.  
Averett is directed to photocatalytic zinc-doped titanium dioxide nanoparticles and their use in treating or preventing microbial diseases and infestations in plants (abstract).
Averett discloses that “the addition of the doping agent increases the absorbance of light across the range of about 200 nm to about 500 nm, and wherein the absorbance of light of wavelengths longer than about 450 nm is less than 50% the absorbance of light of wavelengths shorter than about 350 nm, to the surface of a plant” (column 4, lines 46-51).  Averett provides that “[t]he improvements embodied in this invention afford the benefits of photocatalytic activity in settings 
Averett further discloses that an aqueous formulation comprising the photocatalytic zinc-doped titanium dioxide nanoparticles can be sprayed onto plant surfaces to treat or prevent microbial diseases and infestations (column 4, lines 13-19; column 3, lines 47-49; and column 5, line 18-25).  
Although Averett discloses that photocatalytic zinc-doped titanium dioxide nanoparticles are able to treat or prevent microbial diseases and infestations in plants, Averett is silent as to whether photocatalytic titanium dioxide nanoparticles (non-doped) that have been surface-treated with an alkoxysilane are suitable for those purposes.  As explained below, Hirose compensates for this deficiency.  
Hirose is directed to titanium oxide particles that exhibit good photocatalytic function in the visible light range (paras. [0007], [0015]).
Hirose teaches that “[t]itanium oxide particles that exhibit a photocatalytic function (photocatalysis) through absorption of visible light have been known in recent years” (para. [0009]).  “Examples of such visible light-absorbing titanium oxide particles,” Hirose continues, “include titanium oxide particles obtained by carrying dissimilar metals (e.g., iron, copper, and tungsten) onto titanium oxide and titanium oxide particles doped with nitrogen, sulfur, or the like” ((emphasis added) para. [0009]).  “However,” Hirose cautions, “the photocatalytic function through absorption of visible light is still not sufficient, and thus there has been an increasing demand for titanium oxide particles that exhibit a good photocatalytic function in the visible range” ((emphasis added) para. [0010]).  
To address the foregoing problem of insufficient absorption of visible light, Hirose teaches and para. [0005]).  Hirose identifies butyl group as an exemplary hydrocarbon group (para. [0029]). See also para. [0040] (identifying i-butyltrimethoxysilane and n-butyltrimethoxysilane as an exemplary silane compounds) and para. [0037] (identifying t-butoxy and n-butoxy groups).  Applicant is additionally referred to Example 8 of Hirose (para. [0084]), which concerns particles of anatase titanium oxide (a form of titanium dioxide) that have been surface-treated with isobutyltrimethoxysilane.  
Prior to the time of filing the present application, the teachings of Hirose would have motivated a person having ordinary skill in the art to modify Averett by substituting the zinc-doped titanium dioxide nanoparticles with particles of titanium dioxide that have been surface-treated with isobutyltrimethoxysilane or n-butyltrimethoxysilane, in an effort to yield an agent that was even more effective in treating or preventing microbial diseases and infestations in plants.  This modification would have been made with a reasonable expectation of success because Hirose teaches that the titanium dioxide particles disclosed therein exhibit greater photocatalytic function in visible light than metal-doped titanium dioxide particles.  MPEP § 2143.02(I) (“Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.”).  
Hirose further discloses that the titanium oxide particles have “absorption at a wavelength of 400 nm or about 400 nm or more and 800 nm or about 800 nm or less in an ultraviolet-visible absorption spectrum” (para. [0042]).  That disclosure satisfies the functional and/or property limitations concerning absorption and change in absorbance recited respectively in claims 1-5 of the present application.  Furthermore, the titanium oxide particles of Hirose are made by a MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant”).  Applicant is reminded that “‘[p]roducts of identical chemical composition cannot have mutually exclusive properties.’”  MPEP § 2112.01(II), quoting In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
In sum, claims 1-5 and 8-13 are rendered prima facie obvious by Averett in view of Hirose.
Regarding claim 6, Hirose discloses that “[t]he volume-average particle size of the titanium oxide particles according to this exemplary embodiment is preferably 10 nm or about 10 nm or more and 1 µm or about 1 µm or less and more preferably 15 nm or about 15 nm or more and 200 nm or about 200 nm or less” (para. [0048]).  MPEP § 2131.03(II) (prior art that teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity”) or MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Regarding claim 7, Hirose discloses, in paragraph [0049], as follows: “When the volume-average particle size of the titanium oxide particles is 10 nm or about 10 nm or more, the titanium oxide particles are not easily aggregated, which may readily improve the photocatalytic function.  When the volume-average particle size of the titanium oxide particles is 1 µm or about 1 µm or less, the ratio of specific surface to volume increases, which may readily improve the MPEP § 2131.03(II) (quoted supra) or MPEP § 2144.05(I) (quoted supra).  
Regarding claims 14-17, Applicant is referred to paragraph [0115] of Hirose, which discloses a suspension in aqueous media that comprises methanol.  The suspension comprises 40 g of pure water and 0.05 grams of the photocatalytic titanium oxide particles.  The weight ratio of the water (40 g) to the particles (0.05 g) is equivalent to 100:0.125.  MPEP § 2131.03(I) (a specific example in the prior art which is within a claimed range anticipates the range).  Applicant is additionally referred to Examples 5 and 6 of Averett (column 8), which teach concentrations of photocatalytic titanium oxide particles of “7,500-10,000 ppm” (Example 5) and “250 ppm” (Example 6) in water.
Claim Rejections - Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,471,417 B2 (issued 12 November 2019) alone or in view of Averett (US 8,609,121 B2).
The conflicting claims (the claims of the ’417 Patent) differ only marginally in scope from the claims of the present application.  The claims of the present application recite compositional and functional limitations that are each anticipated, or rendered prima facie obvious, by the corresponding limitations recited in conflicting claims 1-19, respectively.  For example, compare conflicting claim 1 to claim 1 of the present application.  The most significant difference between those two claims is that the preamble of conflicting claim 1 refers generically to “[a] titanium oxide particle,” whereas the preamble of present claim 1 refers instead to “[a] plant protection agent.”  However, the preamble of present claim 1 is not considered limiting because it merely states the purpose or intended use of the invention.  MPEP § 2111.02(II) (“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”).  Alternatively, if the preamble of present claim 1 actually does qualify as a limitation, Averett compensates for any deficiency in the claims of the ’417 Patent.  More specifically, Averett teaches that photocatalytic titanium dioxide nanoparticles are useful in the treatment of microbial diseases in plants (abstract and column 1, lines 9-12).  
Claims 1-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9, 10, and 12 of co-pending U.S. Application No. 16/255,847 (as amended on 12 August 2020).
The conflicting claims (the claims of the ’847 Application) differ only marginally in scope from the claims of the present application.  More specifically, the claims of the present application recite compositional and functional limitations that are each anticipated, or rendered prima facie obvious, by the corresponding limitations recited in conflicting claims 1-7, 9, 10, and 12, respectively.  For example, compare conflicting claim 1 to claims 1, 9, 11, 14, 16, and 17 of the present application.  
This is a provisional nonstatutory double patenting rejection because the conflicting claims have not been patented.  

Conclusion
Claims 1-17 are rejected.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
11 March 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611